       Case 2:20-cv-00869-JCH-CG Document 129 Filed 08/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILLIAM SCOTT COLLINS, et al.,

              Plaintiffs,

v.                                                             No. CV 20-869 JCH/CG

GREY HAWK TRANSPORTATION, LLC, et al.,

              Defendants.

     ORDER SETTING EXPEDITED BRIEFING SCHEDULE AND MOTION HEARING

       THIS MATTER is before the Court on Defendant Grey Hawk Transportation’s

Motion to Compel (the “Motion”), (Doc. 128), filed August 20, 2021. IT IS ORDERED

that Plaintiffs’ response shall be due by August 26, 2021. Defendant Grey Hawk

Transportation’s reply, if any, may be presented orally at the Motion hearing or, if

written, it shall be due by 12:00 p.m. MST on August 30, 2021.

       IT IS FURTHER ORDERED that a Motion hearing shall be held via Zoom on

August 31, 2021, at 10:30 a.m. MST. The parties should also be prepared to address

the independent forensic expert issue.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
